YOUR LETTER YOU ASK ABOUT THE APPLICATION OF 74 Ohio St. 85.42 (1990), TO THE SITUATION YOU DESCRIBE IN YOUR LETTER. UNFORTUNATELY, I KNOW OF NO WAY TO CONTRACT WITH MR. RACE, EITHER THROUGH THE BOARD FOR PROPERTY AND CASUALTY RATES OR THROUGH THE INSURANCE COMMISSION, FOR HIS SERVICES, WITHOUT VIOLATING THE STATUTE. THE STATUTE HAS BEEN INTERPRETED AS A LIMITATION ON ALL STATE AGENCIES, NOT JUST THE AGENCY FOR WHICH THE EMPLOYEE PREVIOUSLY WORKED. SEE A.G. OPIN. NO. 87-011, ENCLOSED.
I AM VERY SORRY NOT TO BE ABLE TO GIVE YOU A MORE FAVORABLE ANSWER; CLEARLY THIS VERY BROAD PROHIBITION HAS THE EFFECT IN MANY CASES OF DEPRIVING THE STATE OF THE VERY EXPERTISE IT HAS INVESTED GREAT TIME AND MONEY IN DEVELOPING. (AND, UNFORTUNATELY, THE ABUSE IT WAS INTENDED TO PREVENT STILL SOMETIMES OCCURS BECAUSE THE STATUTE IS SOMETIMES SIMPLY IGNORED!)
(SUSAN BRIMER LOVING)